Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 1 of 21 PageID 1368



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 TRUDY CALLAHAN,

                Plaintiff,

 vs.                                                    Case No.: 3:16-cv-01348-HES-JBT

 CITY OF JACKSONVILLE, FLORIDA,

             Defendant.
 ________________________________________

       PLAINTIFF’S RESPONSE TO MOTION FOR SUMMARY JUDGMENT (DOC. 30)
         Plaintiff, Trudy Callahan, brings claims under Title VII against the City of Jacksonville for

 sex discrimination, hostile work environment, retaliation, and retaliatory hostile work

 environment.    Callahan was singled out from male employees throughout her career and

 selectively disciplined her for conduct for which her male colleagues also engaged and were not

 disciplined. When Callahan complained about the discrimination she faced, her superiors

 responded by transferring her to a less-desirable, lower-paying shift and bringing spurious

 investigations and disciplinary charges against her.

         I.     STATEMENT OF FACTS

         A.     Callahan’s Employment and Duties at JSO

         Callahan is an employee of the City of Jacksonville, specifically the Jacksonville Sheriff’s

 Office (“JSO”). Doc. 31-1 “Callahan Depo” at 9. Callahan started working as a law enforcement

 officer for JSO on March 20, 1994 after graduating from the police academy in 1993. Callahan’s

 current position with the City of Jacksonville is a patrol lieutenant. Id. at 35. She has held the rank

 of Lieutenant since 2011. Id. at 28. As a patrol Lieutenant, Callahan is responsible for supervising



                                                   1
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 2 of 21 PageID 1369



 an entire shift or “watch” in a particular geographic area of the City, known as a “zone.” Id. at 40-

 42.

        Her duties include responsibility over roll call at the beginning of the shift, disseminating

 information to officers on her shift, attending community meetings, as well as monitoring and

 mentoring the law enforcement officers in her squad. Id. at 35–39. Lieutenants do not, as a matter

 of course, personally patrol their zones or respond to calls unless there is a major incident, such as

 a plane crash, police pursuit, or discharge of a firearm. Declaration of Trudy Callahan at ¶2,

 attached as Exhibit 1.

        B.      JSO’s Procedures for Investigating and Punishing Rule Infractions

        Generally speaking, there are three ways that JSO can respond to allegations to misconduct.

 Low-level matters may be referred to an officer’s supervisor to counsel the employee and quickly

 dispose of the issue. More serious matters may be reported to and investigated by the internal

 affairs unit. Doc. 31-1 “Callahan Depo” at 67. Finally, the most serious offenses are sent to the

 integrity unit, which investigates possible criminal conduct. Id. at 68.

        JSO has many policies that explicitly define some acts of misconduct. However, some of

 forms of misconduct are not clearly defined and are largely left to subjective discretion of the

 officer’s supervisor or the officer in charge of investigating the case. Ex. 1 at ¶ 4. These more

 nebulous offenses include violations such as “unbecoming conduct” or “failure to conform to work

 standards.” Id. As such, JSO’s rules and regulations are such that any JSO officer could be written

 up for a minor violation on any day if their superiors set their mind to do so. Doc. 31-1 “Callahan

 Depo” at 66.

        If an officer is found to have committed misconduct, JSO may respond in one of several

 ways. First, it can issue discipline, including termination, suspension, or a written reprimand.



                                                   2
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 3 of 21 PageID 1370



 Disciplinary infractions are notated on a permanent disciplinary record, called a concise

 disciplinary history, which can be accessed by the officer’s supervisors or members of the public.

 Doc. 31-1 “Callahan Depo” at 88. JSO also uses a progressive discipline system where

 punishments become more severe the more infractions an officer accumulates. Id. at 94. If an

 officer reaches a certain level of infractions, they are denied step-raises given to other officers.

 Doc. 31-1 “Callahan Depo” at 106.         Finally, any disciplinary actions that may impact an

 employee’s pay or that results in a suspension must be approved by the Sheriff or his designee.

 Doc. 31-6 “Ivey Depo” at 28.

        Second, JSO may issue formal counseling. which involves the officer’s supervisor talking

 to the officer regarding the violation and having the officer sign a written acknowledgement that

 the violation occurred. Doc. 39-1 “Callahan Depo” at 46. While formal counseling is not

 technically considered discipline under JSO’s rules, a formal counseling counts as an infraction in

 JSO’s progressive discipline system and in prior years also has appeared on an officer’s concise

 disciplinary history. Doc. 131-1 “Callahan Depo” at 88, 94.

        Third, JSO may issue informal counseling to an employee. Like formal counseling,

 informal counseling involves the officer’s supervisor counseling them regarding the rule

 infraction. Doc. 31-1 “Callahan Depo” at 46. However, unlike formal counseling, informal

 counseling is not recorded, does not appear in an officer’s concise disciplinary history, and does

 not count as discipline in JSO’s progressive discipline policy. Id. at 88, 105.

        Even if the underlying allegations are ultimately not sustained, an investigation by the

 internal affairs or integrity unit is a stressful process that can last ver six months and involves

 interrogation of the officer, interviews of their colleagues, and close monitoring of the officer’s

 whereabouts and actions while on the job. Ex.1 at ¶6. In recognition of this fact, the Florida



                                                  3
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 4 of 21 PageID 1371



 Legislature enacted the “Law Enforcement Officers’ and Correctional Officers’ Bill of Rights”

 which affords them certain protections during this process. See § 112.532 Fla. Stat. (2018). For

 example, an officer under investigation must be informed of the names of all complainants. Id. at

 §112.532(d).

        C.      Disparate Treatment and Discipline Prior to Callahan’s Complaint

        Throughout Callahan’s twenty-four-year career at JSO, she has been treated differently

 from her male colleagues in JSO’s disciplinary system. Ex. 1 at ¶4. This disparate treatment has

 included: (1) referring matters that are not rule violations to internal affairs or integrity for

 investigation when male officers engaged in the same conduct and were not investigated; or (2)

 imposing more severe discipline on Callahan for conduct in which male officers engaged who

 were not disciplined as severely or not disciplined at all. Id. at ¶ 5. These incidents include1:

     • Around 1998, Callahan’s neighbor caught two JSO officers breaking into and exiting

 Callahan’s home while she was at work and shortly after she made a complaint about harassment

 she was receiving from a male supervisor. Doc. 31-2 at 176. One of the officers later confessed to

 Callahan that he was ordered to break into her home to search for anything that could be used to

 fire her. Id. at 176. The officer further told her “but we drew the line when they wanted us to plant

 drugs or contraband in your police car to give them an excuse to arrest you and get rid of you.” Id.

     • In 2011, Callahan made a curt comment to Chief Tranquille after the Chief made a

 derogatory comment toward Callahan. Ex. 2 at 9. Callahan received a formal counseling as a result

 of the incident. Id. Around the same time, a male officer shouted at the same JSO chief during a

 meeting and was simply told by that chief to calm down. Doc. 31-1 at 93.



 1
   Plaintiff’s interrogatory responses, attached as Exhibit 2, contain a more exhaustive list of
 twenty-six incidents where Callahan was subject to spurious disciplinary investigations or
 received discipline that was harsher than male officers who engaged in the same conduct.
                                                   4
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 5 of 21 PageID 1372



      • In 2012, Callahan did not attend a Lieutenants’ meeting because the meeting occurred

 while she was on bereavement leave as a result of the passing of her uncle. Ex. 2 at 17. Callahan’s

 leave was approved in advance of the meeting. See composite bereavement leave documents

 attached as Exhibit 3. Callahan’s Assistant Chief falsely wrote in her written reprimand that

 Callahan had “forgotten about” the meeting, when in fact she had been approved for time off to

 help her family in the wake of her uncle’s death. Doc. 31-1 “Callahan Depo” at 122.”

      • In 2013, JSO Chief Brown, acting as head of the Safety Review Board, referred a police

 pursuit in which Callahan was involved to internal affairs for possible policy violations committed

 during the pursuit. Ex. 2 at 11. The Safety Review Board is an entity that reviews crashes and

 pursuits to determine if JSO policy was followed. Doc. 31-1 “Callahan Depo” at 136. It is

 ultimately in the discretion of the Chief sitting on the Board whether pursuits they review are

 referred to internal affairs or integrity. In both of the pursuits, Callahan’s supervisor determined

 that she did not violate JSO policy during the pursuit. See Composite Safety Review Board

 Reports, attached as Exhibit 4. Callahan’s was the first pursuit that the Safety Review Board ever

 sent to internal affairs. Ex. 2 at 11. However, in two other pursuits involving male officers, their

 supervisors found that they did violate JSO policy, but the Safety Review Board elected not to

 send their pursuits to internal affairs for investigation. Id.; Ex. 4.

         In addition to the discipline and investigations, Callahan personally experienced a culture

 of harassment because of her sex and has witnessed other female officers being similarly

 mistreated.2 For example, in 1998 Callahan’s male supervisor frequently made comments to her

 asking her to go to dinner and would brag to her about being an underwear model. Doc. 31-1



 2
   Plaintiff’s Interrogatory responses, attached as Exhibit 2, contain a list of thirteen other
 incidents of female officers that have brought incidents to Callahan’s attention or that Callahan
 witnessed. See Ex. 2 at 20–25.
                                                     5
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 6 of 21 PageID 1373



 “Callahan Depo” at 74. When Callahan complained, her supervisors took her out of the field and

 sent to the Teleserve call unit. Id.

         Around 2006, a fellow Sergeant and several officers were singing and playing a guitar in

 another room. Id. Callahan later discovered the lyrics to the song and that the song was about her

 being a “whore.” Id. at 74–75. Additionally, throughout Callahan’s career, male officers have been

 pulled into her supervisor’s office and asked if they were sleeping with Callahan. Id. at 75.

 Furthermore, Callahan would frequently see high-ranking male officers refer to female officers in

 a sexually-demeaning way, for example Undersheriff Patrick Ivey Sr. nicknamed an officer

 “juicy,” in reference to her buttocks. Doc. 31-2 “Callahan Depo” at 33.

         B.   JSO’s Frivolous Integrity Investigation in Response to Callahan’s Threats to
 File a Complaint.
         In the summer of 2013 Callahan grew frustrated with the way that her superiors were using

 the disciplinary system against her. On July 23, 2013, Callahan called Assistant Chief Mike

 “Buck” Johnson to discuss the most recent incident with the safety review board. Ex. 1 at ¶ 9.

 Callahan stated that she had learned her pursuit, for which no violations were found, were being

 sent to internal affairs for investigation. Id. Callahan informed him that she would file a complaint

 if JSO continued to harass her with frivolous disciplinary investigations. Id.

         The next day Johnson sent a complaint to the integrity unit alleging, without evidence, that

 Callahan was having sexual relations while on duty. See Declaration of Casey Bennett, attached

 as Exhibit 5; Integrity File 2013-40, attached as Exhibit 6. The officers assigned to the

 investigation were told “we need to get this done, because Trudy is going to sue Assistant Chief

 Bobby Deal.” Ex. 6 at ¶ 5.

         Pursuant to Johnson’s instructions, the Integrity Unit conducted “detailed surveillance” on

 Lt. Callahan for four weeks. Ex. 5 at 1. The only purported basis or the investigation was that


                                                  6
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 7 of 21 PageID 1374



 Callahan spent “excessive hours” at The Preserve San Jose Condominiums during her working

 shift. Id. The complaint contained no mention of the fact that this location was a “stop station”

 used by all of the Officers in Callahan’s zone to eat, use the bathroom, or write reports between

 calls. Ex. 1 at ¶ 10. Given that Callahan was a Lieutenant whose job description does not include

 routine patrolling or responding to calls, she was permitted and indeed encouraged to post at stop

 stations to effectively supervise the officers under her command. Ex. 1 at ¶¶10, 11.

 C.     Callahan’s Discrimination Complaint

        Per JSO policy, an employee can make a complaint for discrimination or harassment with

 EEOC or the Internal Affairs unit. Doc. 31-1 “Callahan Depo” at 72. On January 30, 2014,

 Callahan sent an e-mail to internal affairs investigator, Lt. Oldham clarifying she was raising

 claims of sex discrimination. See e-mail from Trudy Callahan to Johnathan Oldham dated January

 30, 2014, attached as Exhibit 7. The e-mail stated, in relevant part:

                 Yes, I believe that me being a female has a lot to do with the
                 treatment that I have received. I have been treated differently
                 than male officers on three separate occasions prior to 2011
                 by Chief Tranquille. I definitely believe those incidents were
                 because I was female, and I have no doubt I am not the only
                 female who feels this way. . . I think it has definitely been a
                 longstanding issue especially with outspoken females and our
                 treatment compared to outspoken male counterparts.
 Id. The investigation into Callahan’s complaint concluded in April 2014. Doc. 31-1 “Callahan

 Depo” at 158.

        In addition to this formal complaint, Callahan had witnessed or learned of several instances

 of sexist behavior by one of the subjects of the Complaint, JSO Chief Johnson. Doc. 31-1

 “Callahan Depo” at 153. Specifically, while Chief Johnson was off-duty, drinking at a bar, he

 pushed his face into the breasts of a female officer. Id. at 152. In another incident, Callahan

 witnessed Chief Johnson scream at his secretary to get him a cup of coffee at a JSO substation. Id.


                                                   7
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 8 of 21 PageID 1375



 In late May or early June 2014, Callahan brought these incidents to Chief Johnson’s attention, and

 expressed that she felt they were inappropriate. Id. at 154.

        D.      Callahan’s Transfer to Day Shift
        On June 26, 2014, Callahan received notice that she was being moved from her ordinary

 shift working midnights onto the day shift. Ex. 1 at ¶ 12. Officers assigned to a midnight shift are

 entitled to a 3.75% increase in pay. Id. Additionally, the move to day shift caused Callahan

 significant hardship because she cares for her eighty-four-year-old mother during the day. Id.

 Callahan’s mother lives with her at her home in Jacksonville. Doc. 31-1 “Callahan Depo” at 13.

 She suffers from scleroderma, a condition resulting from an overproduction of collagen that

 impairs mobility and makes certain every-day tasks difficult. Doc. 31-2 “Callahan Depo” at 6. At

 the time, no one else was living in the house and Callahan was the only person available to assist

 her with everyday activities or take her to medical appointments. Id. Numerous other officers have

 been given an opportunity to move to the day shift to accommodate family hardships. Doc. 31-2

 “Callahan Depo” at 179.

        Callahan informed her immediate supervisors, Assistant Chief Ayoub and Chief Cook of

 this hardship and also sent an e-mail to Undersheriff Senterfitt explaining the situation. See,

 Hardship E-mail to Undersheriff Senterfitt, attached as Exhibit 8. On July 17, 2014 Callahan

 attended a meeting with Chief Ayoub and Chief Cook and repeatedly inquired whether there were

 any issues with her performance that caused the transfer. Ex. 2 at ¶13. They both assured her that

 the transfer was not due to poor work performance. Id. In fact she was told that the reason was

 because Callahan was good at handling community meetings and they needed a good lieutenant to

 handle those meetings. Doc. 31-2 “Callahan Depo” at 17–18. Instead, Callahan was told to wait

 six months to see if the day shift would work out for her. Id. When she re-applied for the midnight

 shift, she was again denied. Id. When Callahan moved, another lieutenant on the midnight shift

                                                  8
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 9 of 21 PageID 1376



 was moving to day shift to take the position of another day-shift lieutenant who was retiring. Id.

 Callahan had the most seniority of any of the officers eligible for the shift. Id. Despite her hardship

 and seniority, she was not given the position. Id.

         The decision-maker regarding Callahan’s transfer, Undersheriff Senterfitt, claims that he

 transferred her because he had received complaints that she was spending an excessive amount of

 time at a substation, that she had requested additional training that could better be provided on the

 day-shift, and that she had been counseled a number of times by her supervisors about a number

 of (unspecified) issues. Doc. 31-10 at ¶¶ 5–6. As noted above, Lieutenants are encouraged to post

 at stop stations and substations in their shift because they do not routinely patrol or respond to calls

 outside of a major incident. Ex. 1 at ¶10. Callahan did not violate any policy by spending time at

 substations or stop stations, nor did her spending time there affect her ability to respond to major

 incidents. Id. Indeed, Callahan’s performance evaluations during that time indicate that she

 exceeded expectation in responding to major incidents and her interactions with the community.

 See Composite Performance Evaluations, attached as Exhibit 9. Further, the only training Callahan

 requested was denied because of budgetary issues, not the shift she occupied. Ex. 1 at ¶13. Even

 once she was moved to the day shift, she was not permitted to go on the training. Id.

         Furthermore, Callahan remained on the day shift for ten months after the Integrity Unit

 investigated her for spending excessive time at a stop station. Compare Ex. 5 with Doc. 31-10 at ¶

 5. By contrast, Callahan’s transfer occurred one month after Callahan protested Johnson’s

 inappropriate conduct toward women, two months after internal affairs had finished investigating

 her sex discrimination complaint, and five months after she formally raised claims for sex-

 discrimination. See, Ex. 87 Doc. 31-1 “Callahan Depo” at 158.

 E.      Callahan’s EEOC Complaint and JSO’s Response



                                                    9
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 10 of 21 PageID 1377



        On February 5, 2015, Callahan filed a charge raising, inter alia, claims of sex

 discrimination and retaliation. See EEOC Charge, attached as Exhibit 11. In May 2015, the City

 of Jacksonville elected a new sheriff, Mike Williams. Around that time, the Sheriff publicly

 announced that Chief Patrick Ivey Sr. would serve as undersheriff. Doc. 31-6 “Ivey Depo” at 28.

        In June 2015, Callahan and Ivey attended a Fraternal Order of Police meeting. Despite both

 officers having long careers with JSO, Ivey had only spoken to Callahan on one prior occasion. at

 13. While Callahan was waiting in line to enter the meeting, Ivey confronted her and stated, “I

 know you put in for Gayle’s [day shift] spot.” Doc. 31-2 “Callahan Depo” at 26. He then stated,

 “you’re suing me, right, Trudy? You are suing the sheriff’s office. So, you’re suing me.” Doc. 31-

 11 “Soehlig Depo” at 25. Ivey said that in earshot of Callahan’s colleagues at the meeting. Id. A

 bystander to the encounter noted that Ivey’s tone was confrontational. Id. at 24.

        F.      Further Unwarranted Discipline and Investigations

        Rather than abate the issue, Callahan’s charge only exacerbated the selective discipline and

 spurious investigations at JSO. These included:

    •   On January 19, 2016, internal affairs initiated an administrative investigation into Callahan

 for a series of social media posts that contained racial jokes based on a complaint that Ivey filed

 after receiving a text-message from an administrative assistant alerting him to the messages. Doc.

 21-5 at 159. Callahan was not the author of the posts but had shared them on her personal Instagram

 account several months prior. Id. Ivey reviewed the IA report personally and issued Callahan a

 ten-day suspension and a level 2 written reprimand. Doc. 31-6 at 180.

    Between January and March 2016, a male officer, T.L. James authored a series of violent posts

 on his Facebook account such as “Yep It’s that kinda night already. Someone’s getting a size 13

 boot to the ass tonight. I can feel it.” See Internal Affairs File #16-00195, attached as Exhibit 11.



                                                   10
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 11 of 21 PageID 1378



 The case was referred to James’s supervisor who issued a level one reprimand and did not suspend

 James. Id. at 3. In December 2017, the press reported that a male undercover officer made an

 inappropriate comment about a criminal defendant being raped when he stood up in court and said

 the defendant going to have “a tough time in jail.” Doc. 31-6 at 181–82. He then stood up and

 removed a packet of KY personal lubricant and said, “You are going to need a lot of this.” Id. This

 officer was never investigated or discipline for unbecoming conduct for these comments. Doc. 31-

 6 “Ivey Depo” 28.3

     •   On May 18, 2016, Ivey filed a complaint against Callahan had told an inappropriate “your

 Momma joke” to one of her officers during an “extended” checkoff. Doc. 31-6 at 236. A

 “checkoff” is a period at the end of an officer’s shift where they hand their paperwork in to a

 sergeant and exchange information. Ex. 1 at ¶ 17. While Callahan ordinarily does not attend

 checkoffs, she was present at this particular checkoff to assist her officers in preparing response to

 resistance reports that had contained errors. Id. The participants in the conversation noted that

 everyone in the squad “jokes around” and described the comment as “your typical check-off

 banter.” Doc. 31-6 at 203, 205, 223. Indeed, the officer who was the butt of the joke stated that the

 officers made these jokes all the time and that it was nothing he ever took personal. Doc. 31-6 at

 208. The complaint was reported as “anonymous” in contravention to The Law Enforcement and

 Corrections Officers Bill of Rights, which requires the subjects of an investigation to be informed

 of the name of the complainant. § 112.532(1)(d) Fla. Stat.

         Ivey learned of the incident from his son, who was working in Callahan’s squad for the

 first time that night. Ex. 1 at ¶ 17. Ivey chose to file the complaint with the Integrity Unit and




 3
   When asked about the officer’s conduct, Ivey said he did not believe the comment related to
 rape and inquired as to whether the defendant’s sexual orientation was known. Id. at 62–63.
                                                  11
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 12 of 21 PageID 1379



 Internal Affairs. Doc. 31-6 “Ivey Depo” at 115, 122. As a result of the Complaint, a GPS tracker

 was placed on Callahan’s vehicle. Lieutenants are encouraged to take their vehicles home in the

 event they witness a crime off duty. Ex. 31-1 “Callahan Depo” As such, the GPS tracker surveilled

 Callahan’s movements both while she was on and off duty.

        This action was highly unusual given that the only part of the allegation pertaining to

 Callahan’s location was that one check off conducted in Callahan’s zone had lasted an extended

 period of time. However, Ivey acknowledged that there is no set period of time in which checkoffs

 must be completed. Doc. 31-6 “Ivey Depo” at 110. The night in question was the first that Ivey’s

 son had worked with Callahan’s squad, and thus he had no knowledge of how long check offs

 ordinarily took in Callahan’s zone. Ex. 1 at ¶18. The GPS tracker also had no investigative utility

 toward Ivey’s allegations, since the location where checkoffs take place are within Callahan’s zone

 (an area she is permitted to be during her shift) and the tracker would not have relayed the location

 of the officers who were participating in the checkoff. 4

        II.     ARGUMENT

        A.      Summary Judgment Standard




        4
           Between 2014 and 2017, the JSO integrity unit had only tracked sixteen officers with a
 GPS tracker, including Callahan. See Ex. 1 at ¶ 19; Composite GPS Tracker summations, attached
 as Exhibit 12. Of those sixteen complaints, seven were for criminal conduct, two were for citizen
 complaints of officers having sex on duty, two were for secondary employment violations, and
 only four were related to work attendance. Id. Of the four related to work attendance, two were for
 officers who were accused of failing to show up for patrolling, one was for a sergeant who was
 accused of not responding to calls and leaving his zone to go to his residence, and one was for a
 lieutenant who was accused of not responding to calls and leaving his zone. Id. Callahan was the
 only officer in the time period surveyed whose movements were tracked without any allegations
 that she was leaving her zone or failing to respond to calls. Id. Furthermore, Callahan was tracked
 twice within a three-year period and in neither instance was she accused of failing to respond to
 calls or leaving her zone. Id.

                                                  12
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 13 of 21 PageID 1380



        Summary judgment is only appropriate “if the pleadings, the discovery and disclosure

 materials on file, and any affidavits show that there is no genuine issue as to any material fact

 and that the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(c).

        B.      Hostile Work Environment

        To prove a prima facie case of hostile work environment, a plaintiff must establish:

                 (1) he or she belonged to a protected group, (2) he or she was
                subjected to unwelcome harassment, (3) the harassment was based
                on a protected characteristic, (4) the harassment was sufficiently
                severe or pervasive to alter the terms and conditions of his or her
                employment and create an abusive working environment, and (5) a
                basis exists for holding the employer liable.

 Gupta v. Fla. Board of Regents, 212 F.3d 571, 582 (11th Cir.2000).

        1.      Severe or Pervasive Harassment

         “Title VII comes into play before the harassing conduct leads to a nervous breakdown. A

 discriminatorily abusive work environment, even one that does not seriously affect employees’

 psychological well-being, can and often will detract from employees’ job performance,

 discourage employees from remaining on the job, or keeping them from advancing in their

 careers.” Harris v. Forklift Systems, Inc. 510 U.S. 17 (1993). Regarding the subjective

 component, Callahan testified that the acts of harassment she faced caused severe hardship and

 mental distress. Specifically, she described a constant state of “being looked at under a

 microscope and just always screwed with and having to watch everything you do and walk

 tightrope.” Doc. 31-2 “Callahan Depo” at 46. The severe stress also manifested physically, as he

 exhibited symptoms like gallstones. Id. at 46.

        In determining whether a work environment is objectively hostile, courts should consider:

 “(1)” the frequency of the conduct; (2) the severity of the conduct; (3) whether the conduct is

 physically threatening or humiliating, or a mere offensive utterance; and (4) whether the conduct

                                                  13
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 14 of 21 PageID 1381



 unreasonably interferes with the employee’s job performance.” Id. Courts must look at the

 totality of the circumstances rather than focus on a single factor exclusively. Cf. Andrews v. City

 of Philadelphia, 895 F.2d 1469, 1484 (3d Cir. 1990) (“A play cannot be understood on the basis

 of some of its scenes but only on its entire performance, and similarly a discrimination analysis

 must concentrate not on individual incidents, but on the overall scenario.”)

         Courts have recognized that unwarranted or disparate discipline can form the basis of a

 hostile work environment claim. See Vance v. Southern Bell Tel. and Tel. Co., 863 F.2d 1503

 (11th Cir. 1989) abrogated on other grounds by Harris v. Forklift Systems, Inc. 510 U.S. 17

 (1993). In Vance, the Eleventh Circuit overturned a directed verdict in a racial harassment case

 where the plaintiff had presented evidence of two incidents where a noose was hung at her work,

 that she had received discipline on two occasions that were not given to white employees, and

 where her employer had failed to honor a request to be transferred to a certain hospital. Id. at

 1512.

         The court found that viewing all of this evidence in context, the Plaintiff had satisfied her

 burden to create a jury question on her hostile work environment claim. Id. See also Shockley v.

 HealthSouth Central Georgia Rehabilitation Hosp., 293 Fed. Appx. 742 (11th Cir. 2008)

 (denying motion to dismiss where plaintiff alleged her supervisor frequently made racially

 charged comments to her and she was put on probation for her attendance problems while white

 employees with attendance problems only received verbal counseling); Oden v. Southern Ry.

 Co., 1984 WL 48881; no. 82-751-A (N.D. Ga. 1984) (finding plaintiff stated claim for hostile

 work environment where plaintiff was subject to disparaging comments and unfounded

 allegations of unsafe work practices).




                                                  14
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 15 of 21 PageID 1382



        The City attempts to limit Callahan’s claims by characterizing them as a few rude

 comments by supervisors and sporadic instances of discipline. It presents a selective view of

 Callahan’s claims that ignores much of the evidentiary record. Specifically, the elements that

 make up Callahan’s hostile work environment include: (1) sexually derogatory name-calling of

 Callahan and other female officers, including multiple occasions where Callahan’s co-workers

 referred to her as a “whore”, (2) over twenty-five instances where Callahan was subject to

 frivolous or gender-disparate disciplinary charges and investigations, which included months of

 surveillance and one occasion breaking into Callahan’s house (3) denying Callahan’s request for

 a transfer to night shift, despite having seniority and a position being available, and refusing to

 accommodate her hardship to take care of her mother.

        The City relies on Davis v. Town of Lake Park, 245 F.3d 1232, 1240-1241 (11th Cir.

 2001) to argue that counseling or criticism of an employee’s performance is not actionable under

 Title VII. Doc. 30 at 16. However, the plaintiff in Davis did not raise a hostile work environment

 claim, so the only issue the court addressed was whether the performance criticisms were an

 adverse employment action. Id. at 1245. As such, its analysis is not relevant to Callahan’s hostile

 work environment claim. In any event the criticisms at issue in Davis were two counseling

 memoranda” that merely criticized the plaintiff’s work performance, which were not discipline

 and more akin to negative job evaluations. Id. at 1240–41.

        JSO’s use of its disciplinary procedures against Callahan were of an entirely different

 character. The disciplinary charges brought against Callahan involved lengthy internal affairs

 investigations, which frequently lasted more than six months, where her fellow officers

 interrogated her, interviewed her peers, and scrutinized her employment actions. Her superiors

 further skirted procedural protections that Florida Law provides to law enforcement officers to



                                                  15
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 16 of 21 PageID 1383



 prevent disciplinary abuses by approaching integrity or internal affairs as an “anonymous”

 complainant. In several instances, frivolous charges were brought to the attention of the Integrity

 Unit, a body that investigates and searches for criminal violations. In two instances, Callahan

 was surveilled for over a month by the Integrity Unit without any allegations of criminal activity

 or rule violations. In one instance, officers broke into her home.

        2.      Because of Sex

        In order to prevail on a hostile work environment claim, Callahan must show that the

 adverse treatment she received was based on sex. Burlington Industries, Inc. v. Ellerth, 524 U.S.

 742 (1998). The City contends that Callahan has not shown that the actions she complained of

 were based on sex because, unlike her male comparators, Callahan was on probationary status

 during one of the incidents. While this may explain one of the twenty-six instances of disparate

 or frivolous discipline she identified, it fails to account for the numerous instances where

 Callahan was disciplined more severely than her male colleagues when she was not on

 probationary status.

        For example, the Safety Review Board sent Callahan’s pursuit to the Integrity Unit for

 investigation, even though her supervisor found she did not commit a violation, while her male

 colleagues were not sent to integrity for review when their supervisors found they did commit

 violations. Callahan was disciplined for a domestic dispute, when her male colleagues who also

 had been involved in domestic disputes (including an officer in the same dispute as Callahan) did

 not receive discipline. Callahan received an informal counseling for complaining about new

 computer equipment when male employees who raised the same complaints did not receive

 counseling. Doc. 32-1 “Callahan depo” at 133.




                                                  16
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 17 of 21 PageID 1384



         In any event, a “plaintiffs’ failure to produce a comparator does not necessarily doom a

 plaintiff’s case. Smith v. Lockheed Martin Corp., 644 F.3d 1321 (11th Cir. 2011). A triable issue

 of fact exists if the record, viewed in a light most favorable to the plaintiff, presents a

 “convincing mosaic of circumstantial evidence that would allow a jury to infer intentional

 discrimination by the decisionmaker” Id. (quotation omitted). In Smith, the Eleventh Circuit

 found that an employee had met that burden by showing that his employer’s zero tolerance

 policy was not employed in the same way toward black employees as white employees. Id.

         Here, even in those instances where Callahan has not pointed to comparators, the other

 evidence in this case creates a triable issue of fact as to whether her treatment was because of her

 sex. Callahan has presented evidence of frequent use of gender-based slurs in the workplace,

 such as her co-workers referring to her as a whore, referring to her as “loose,” and accusing her,

 without basis, of having sex with her male co-workers. These elements, taken together, present

 circumstantial evidence that Callahan was singled out because of her sex.

         C.      Retaliatory Hostile Work Environment

         1. Protected Activity

         “[T]o engage in protected activity, the employee must, at the very least, communicate

 [her] belief that discrimination is occurring to the employer.” Demers v. Adams Homes of

 Northwest Florida, Inc., 321 Fed. Appx. 847, 852 (11th Cir. 2009). Here, Callahan has engaged

 in several instances of protected activity, beginning when she expressed concerns to Assistant

 Chief Johannsson on July 23, 2014. Ex. 1 at ¶9. Callahan further engaged in protected conduct

 when she sent an e-mail to the Internal Affairs investigator raising claims of disparate treatment

 on January 30, 2014. Finally, she engaged in protected conduct when she filed her EEOC charge

 on February 5, 3015. Ex. 11.



                                                   17
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 18 of 21 PageID 1385



        2.      Causation

        The burden of causation can be met by showing close temporal proximity between the

 statutorily protected conduct and the adverse action. Adams v. City of Montgomery, 569 Fed.

 Appx. 769 (11th Cir. 2014). Courts have held that periods of several months between protected

 conduct and adverse employment action are sufficient to show causation. See Embry v. Callahan

 Eye Foundation Hospital, 147 Fed. Appx. 819, 832 (11th Cir. 2005) (finding two-month period

 between EEOC charge and reprimand and suspension stated prima facie case for retaliation).

        Here, Johnson initiated a spurious investigation into Callahan a day after she threatened

 to file a complaint against JSO. Ex. 1 at ¶9. Furthermore, the integrity unit investigators assigned

 to surveil Callahan were explicitly told the “need to get this done, because Trudy is going to sue.

 . .” Furthermore, Callahan’s transfer occurred one month after she confronted Johnson regarding

 how he was treating her female colleagues and two months after the conclusion of the Internal

 Affairs investigation into her complaint.

        The City relies on Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1346 (11th Cir.

 2007), which held that a three-to-four-month gap between protected conduct and adverse action

 could not state a prima facie case for retaliation. (Doc. 30 at 24). However, what the Thomas

 court specifically held was that such temporal proximity on its own was not sufficient to

 demonstrate causation. Id. at 1364. In addition to temporal proximity, a plaintiff may prove

 causation by showing a “pattern of antagonism” or that the adverse actions was the first

 opportunity the employer had to retaliate. See Ward v. United Parcel Service, 580 Fed. Appx.

 735 (11th Cir. 2014).

        Here, even those acts that were remote in time to Callahan’s protected conduct were part

 of an overall pattern of antagonism that began the day after Callahan announced her intension to



                                                 18
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 19 of 21 PageID 1386



 file a complaint. It continued with further spurious disciplinary investigations, ignoring

 Callahan’s hardship requests. Furthermore, after Plaintiff’s complaint the disciplinary

 investigations were almost all initiated by Undersheriff Ivey who, shortly after it was announced

 that he would be serving as undersheriff, confronted Callahan in front of her peers and asked in a

 confrontational tone, “are you suing me?5”

 D.     Retaliation

        To establish a claim for retaliation, a plaintiff “must first establish a prima facie case by

 showing that6: (1) he engaged in a statutorily protected activity; (2) he suffered an adverse

 employment action; and (3) he established a causal link between the protected activity and the

 adverse action.” Bryant v. Jones, 575 F.3d 1281, 1307-08 (11th Cir. 2009).

 1.      Adverse Employment Action
        Here, Callahan’s loss of 3.75% differential shift pay is sufficient on its own to be

 considered an adverse employment action. Gillis v. Georgia Dep’t of Corrections¸400 F.3d 833

 (11th Cir. 2005) (finding $900 reduction in pay—a 2% step-raise—was substantial enough to be

 an adverse employment action). However, even beyond this differential shift pay, the transfer

 imposed substantial hardship because it prevented Callahan from being able to care for her

 elderly mother during the day, a fact her supervisors were well aware of because of her transfer

 requests.

 2.     Pretext




 5
   Per Callahan’s testimony, Ivey directly brought up her request to be transferred during the day
 shift during this conversation. Doc. 31-2 “Callahan Depo” at 190.
 6
   Callahan adopts her causation and protected conduct argument from the prior section, as the
 transfer was part of an ongoing pattern of antagonism and occurred two months after internal
 affairs finished investigating her sex discrimination complaint.
                                                  19
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 20 of 21 PageID 1387



           The Defendants claim that Callahan was transferred to the day shift because she was

 spending excessive time at stop stations and substations, that she had received counseling and

 not obeyed orders, and that she requested training that could only be accommodated on the day

 shift. A trier of fact can reasonably infer from the falsity of an explanation that the employer is

 dissembling to cover up for an unlawful purpose. See Reeves v. Sanderson Plumbing Products,

 Inc., 530 U.S. 133, 147 (2000); Vessels v. Atlanta Independent School System, 408 F.3d 763, 771

 (11th Cir. 2005) (finding pretext was a triable issue where applicant for promotion introduced

 evidence refuting, among other proffered justifications, the occurrence of incidents where

 plaintiff was alleged to have behaved unprofessional behavior).

           However, the only record of Callahan spending time at stop stations was the result of

 surveillance on her conducted specifically so her superiors could find a reason to punish her,

 because she was threatening to sue JSO. Furthermore, Callahan’s activity at the stop station was

 not a policy violation, an indeed she was encouraged to spend time there since, as a lieutenant

 she does not actively patrol her zone. Furthermore, Callahan denied that she was ever counseled

 for this behavior, and indeed she was told that the transfer was not performance related. As to the

 training, while Callahan did request training, it was denied for budget reasons and was also never

 offered to her once she moved to the day shift. These facts, taken in light of their place in a

 reoccurring pattern of antagonism toward Callahan after she engaged in protected conduct, create

 a jury question as to whether her transfer was retaliation.

 III.      CONCLUSION

           Because the facts taken in the light most favorable to Callahan establish issues of material

 fact that require resolution by a jury, the Defendant’s Motion for Summary Judgment should be

 denied.



                                                   20
Case 3:16-cv-01348-HES-JBT Document 40 Filed 11/19/18 Page 21 of 21 PageID 1388



                                            Respectfully submitted,


                                                   /s/ Jesse B. Wilkison
                                            Wm. J. Sheppard, Esquire
                                            Florida Bar No.: 109154
                                            Elizabeth L. White, Esquire
                                            Florida Bar No.: 314560
                                            Matthew R. Kachergus, Esquire
                                            Florida Bar No.: 503282
                                            Bryan E. DeMaggio, Esquire
                                            Florida Bar No.: 055712
                                            Jesse B. Wilkison, Esquire
                                            Florida Bar No.: 118505
                                            Camille E. Sheppard, Esquire
                                            Florida Bar No.: 124518
                                            Sheppard, White, Kachergus & DeMaggio, P.A.
                                            215 Washington Street
                                            Jacksonville, Florida 32202
                                            Telephone:     (904) 356-9661
                                            Facsimile:     (904) 356-9667
                                            Email:         sheplaw@sheppardwhite.com
                                            COUNSEL FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been furnished to the following

 by Electronic Mail, this 19th day of November 2018.

                                     Wendy E. Byndloss, Esquire
                                     Sean Granat, Esquire
                                     City of Jacksonville
                                     Office of General Counsel
                                     117 West Duval Street
                                     Jacksonville, Florida 32202


                                                 /s/ Jesse B. Wilkison
                                            ATTORNEY




                                               21
